Exhibit 10.2

 

AMENDMENT TO

CHANGE IN CONTROL AGREEMENT

 

THIS AMENDMENT (“Amendment”) dated as of September 3, 2009, is entered into by
and between Gentiva Health Services, Inc., a Delaware corporation (the
“Company”) and Ronald A. Malone (the “Executive”).

 

WHEREAS, the Executive and the Company are parties to that certain Change in
Control Agreement dated as of November 12, 2008 (the “Agreement”), and

 

WHEREAS, the Agreement is scheduled to expire on December 31, 2009, and

 

WHEREAS, the Company wishes to extend the term of the Agreement subject to the
provisions set forth herein, and Executive is willing to continue to serve the
Company.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and Executive hereby amend the Agreement, effective January 1, 2010, as
follows:

 

1.     The date “December 31, 2009” in Section 1 of the Agreement is hereby
deleted and replaced with “December 31, 2010”.

2.         The date “December 31, 2009” in the last sentence of Section 2 of the
Agreement is hereby deleted and replaced with “December 31, 2010”.

3.         The following clause is added to the end of Subsection 3(iv)(B) of
the Agreement:

provided, further, and notwithstanding the foregoing, the dimunition or
elimination of Executive’s incentive or bonus compensation during 2010 shall not
constitute “Good Reason” for termination by the Executive;

4.         The following clause is added to the end of Subsection 4(ii) of the
Agreement:

provided, further, that for purposes of calculating the benefit in this
subparagraph (ii), the Executive's target annual bonus for 2009 will be
includible in the calculation if a Change in Control occurs in 2009 and the
Executive is subsequently terminated in 2010. No target annual bonus amount will
be includible in the calculation if a Change in Control occurs during 2010;

5.         Section 4 of the Agreement is amended by adding a new Subsection
4(vi) as follows:

 

 

 

--------------------------------------------------------------------------------



(vi)      If a Change in Control occurs in 2010, the Company shall pay to
Executive an amount in cash equal to Executive’s base annual salary in effect
immediately prior to the date of Executive’s termination of employment or the
date of the Change in Control (whichever is higher) for the period beginning on
the date of Executive’s termination of employment and ending on the earlier of
(a) December 31, 2010, and (b) the date of the six month anniversary of
Executive’s termination of employment; and such amount shall be paid, subject to
Section 10 below, in a lump sum 10 business days after the date of such
termination of employment.

6.         The date “December 31, 2009” in the last paragraph of Section 4 of
the Agreement is hereby deleted and replaced with “December 31, 2010”.

7.         This Amendment may be executed in multiple counterparts, which, when
taken together, shall constitute one instrument.

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

--------------------------------------------------------------------------------



            IN WITNESS WHEREOF, the Company has caused this Amendment to be
executed on its behalf by its duly authorized officer and Executive has executed
this Amendment, as of the date first written above.

 

 

GENTIVA HEALTH SERVICES, INC.

 

 

By:

/s/ Tony Strange

  Name:

Tony Strange

 

Title:

Chief Executive Officer and President

 

 

 

EXECUTIVE

 

 

 

By:

/s/ Ronald A. Malone

 

Name: Ronald A. Malone

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

 